In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Burke, J.), entered January 5, 2005, which denied its motion pursuant to CFLR 325 to remove this action from District Court to the Supreme Court, and, upon removal, pursuant to CFLR 3025 (b) for leave to serve an amended complaint increasing the ad damnum clause and adding causes of action based on specific performance and unjust enrichment.
Ordered that the order is affirmed, with costs.
Under the circumstances, the Supreme Court providently *575exercised its discretion in denying the plaintiffs motion. The plaintiff failed to demonstrate that this action was “mistakenly” commenced in the District Court (see CPLR 325 [a]) or that she is entitled to money damages in an amount that the District Court was without jurisdiction to award (see CPLR 325 [b]; Cohen v Kim, 23 AD3d 602 [2005]; Barsoum v Wilson, 255 AD2d 537, 537-538 [1998]; Lopez v Alexander, 251 AD2d 297 [1998]; Gambino v Swan, 152 AD2d 620, 621 [1989]). Adams, J.P, Goldstein, Fisher and Lifson, JJ., concur.